Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00723-CR

                                       Michael P. CARACHEO,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                     Trial Court No. CR17-040
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 27, 2019

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

DO NOT PUBLISH